ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.

Reasons for allowance
5/23/2022 claims 1-20 are allowed for the reasons of record and as summarized here.  (No claims are canceled.)

Regarding 35 USC 103
The claims are free of the analogous art at least because close art, e.g. as cited in the now withdrawn 103 rejection as well as art found in the search histories, either individually or in obvious combination, does not teach the recited combination of comparing documents and generating, analyzing and updating a knowledge graph to identify a scored knowledge gap and associated cohort and most effective therapy.  Additionally, Applicant's 12/31/2021 remarks at p. 14-15 supported the withdrawal of the rejection.

Regarding 35 USC 101
Referring to the 101 analysis as organized in MPEP 2106, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 1st consideration relating to an improvement integrating possible judicial exceptions into a practical application (MPEP 2106.04(d) and (d)(1)), the improvement in this instance comprising enabling technical literature document analysis in the form of generating, analyzing and updating a knowledge graph to identify a scored knowledge gap and associated cohort and most effective therapy, including continuous and rapid updating of these data as new documents appear.  In this regard, Applicant's 5/23/2022 remarks at p. 12-13 with citations to the instant specification therein support withdrawal of the rejection.


Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631